                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Charlotte Tate,                             )
      on behalf of A.P.,                    )       CASE NO. 1:18 CV 01432
                                            )
                      Plaintiff,            )       JUDGE PATRICIA A. GAUGHAN
                                            )
               Vs.                          )
                                            )
                                            )
Commissioner of Social Security,            )       Memorandum of Opinion and Order
                                            )
                      Defendant.            )


       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge George J. Limbert (“R&R”)(Doc. 16) recommending that the decision of the

Commissioner be affirmed. Plaintiff has filed an objection. For the reasons that follow, the

R&R is hereby ACCEPTED and the decision of the Commissioner is AFFIRMED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in


                                                1
pertinent part:

                  The district judge to whom the case is assigned shall make a de
                  novo determination upon the record, or after additional evidence,
                  of any portion of the magistrate judge’s disposition to which
                  specific written objection has been made in accordance with this
                  rule. The district judge may accept, reject, or modify the
                  recommended decision, receive further evidence, or recommit the
                  matter to the magistrate judge with instructions.

       ANALYSIS

       As set forth below, the Court incorporates the R&R into this Opinion. Therefore, the

Court need not repeat the medical history, which is thoroughly recited by the Magistrate Judge.

Plaintiff objects to the Magistrate Judge’s finding that she waived the argument that A.P. meets

Listing 112.05. (Doc. 17). According to Plaintiff, she properly raised this argument in her Brief

on the Merits (“Brief”).

       Relevant to Plaintiff’s objection, the Magistrate Judge provided the following discussion

in the R&R:

       Throughout her brief on the merits, Plaintiff makes conclusory statements
       that Claimant meets, medically equals, or has the functional equivalent of
       listing 112.05(B)(1)(a)(2)(a). See ECF Dkt. #13 at 11-13, 17. However,
       Plaintiff only makes the substantive argument that Claimant’s impairment
       functionally equals the listing and actually states that “[t]he issue in this case
       rests solely on the degree of limitation in the domain of acquiring and using
       information.” Id. at 17; see id. at 13-17. The burden to show that Claimant
       meets or medically equals an impairment in the listings is on the Plaintiff.
       See Evans v. Sec. of Health & Human Servs., 820 F.2d 161, 164 (6th Cir.
       1987); Todd v. Astrue, 2012 WL 2576435, *9 (N.D. Ohio 2012)(report and
       recommendation adopted Todd v. Astrue, 2012 WL 2576282 (N.D. Ohio
       2012)). Plaintiff’s conclusory statements without any supporting argument
       are deemed waived. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th
       Cir. 1997)(“[I]ssues adverted to in a perfunctory manner, unaccompanied by
       some effort at developed argumentation, are deemed waived. It is not
       sufficient for a party to mention a possible argument in the most skeletal
       way, leave the court to ...put flesh on its bones.”)(internal citations omitted);
       Thacker v. Soc. Sec. Admin., 93 Fed. Appx. 725, 728 (6th Cir. 2004)(“When

                                                  2
       a claimant alleges that he meets or equals a listed impairment, he must
       present specific medical findings that satisfy the various tests listed in the
       description of the applicable impairment or present medical evidence which
       describes how the impairment has such equivalency.”).

       As to whether the Claimant’s impairments meet or medically equal listing
       112.05(B)(1)(a)(2)(a), the undersigned recommends that the Court find that
       Plaintiff fails to meet her burden and has waived any challenge to the ALJ’s
       finding that Plaintiff’s impairment(s) do not meet or medically equal listing
       112.05(B)(1)(a)(2)(a). She fails to present specific medical findings to
       satisfy this listing and presents only conclusory statements. Therefore, the
       undersigned will only consider whether Claimant’s impairments functionally
       equal the listing and consider Plaintiff’s arguments concerning the opinion
       evidence of Dr. Sandra Sommers and Dr. Kelly Wadeson.

R&R at 14-15.

       Plaintiff maintains that, while the language contained in her Brief was “inelegant,” she

did in fact argue to the Magistrate Judge that A.P. meets Listing 112.05. (Doc. 17 at 1). Plaintiff

asserts “the ALJ erred in failing to find an extreme limitation in the area of understanding,

remembering and applying information,” which would result in a finding that A.P. meets Listing

112.05. (Id. at 2). Plaintiff contends that this argument was made on pages 14-17 of her Brief,

in which she discussed evidence that “support[s] a more significant limitation than found by the

ALJ.” (Id.)

       The Court rejects this argument. Whether a child meets or functionally equals a Listing

involves two separate inquiries. A review of the Plaintiff’s Brief reveals that beyond simply

setting forth the criteria of Listing 112.05, Plaintiff did not raise any argument that A.P. has an

extreme limitation in understanding, remembering, or applying information. Such an argument

would be required in order to establish A.P. meets the Listing. While Plaintiff provided a

detailed review of several pieces of evidence, she used this evidence to support the argument that

A.P. has an extreme limitation in the domain of acquiring and using information. (See Doc. 13 at

                                                  3
14-17). Moreover, Plaintiff specifically stated in her Brief that the “issue in this case rests solely

on the degree of limitation in the domain of acquiring and using information.” (Doc. 13 at

17)(emphasis added). Such an argument relates to whether or not A.P. functionally equals a

Listing and is irrelevant as to whether Listing 112.05 is met. Accordingly, the Magistrate Judge

did not err in concluding that Plaintiff waived the argument that A.P. meets Listing 112.05.

       Plaintiff now, for the first time in her Objection with this Court, argues that the ALJ erred

in failing to find that A.P. has an extreme limitation in understanding, remembering, and

applying information, and, therefore meets Listing 112.05. (Doc. 17 at 2). Plaintiff did not raise

this argument with the magistrate judge and may not do so for the first time in an objection to the

R&R. See Oberacker v. Noble, 2018 WL 2772501, at *1 (N.D. Ohio June 11, 2018)(“[T]he

party objecting to an R&R cannot raise in the district court a new argument or issue that was not

presented to the Magistrate Judge.”). See also Peterson v. Burris, 2017 WL 8289655, at *3 (6th

Cir. Dec. 8, 2017)(citing United States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998)). Indeed, a

party is not permitted to “raise an argument, advance a theory, or marshal evidence before a

District Judge that was not fairly presented to the Magistrate Judge.” Marr v. Foy, 2010 WL

3061297, at *4 (W.D. Mich. Aug. 3, 2010). Accordingly, this objection is not well-taken.


       CONCLUSION

       This Court, having reviewed the Report and Recommendation and finding plaintiff’s

objection without merit, hereby accepts the Magistrate Judge’s Report and Recommendation. In

accordance with that recommendation, judgment is entered in favor of the Commissioner for the

reasons stated by the Magistrate Judge and the Report and Recommendation is incorporated

herein by reference.

                                                  4
       IT IS SO ORDERED.

                           /s/ Patricia A. Gaughan
                           PATRICIA A. GAUGHAN
                           United States District Judge
Dated: 9/9/19              Chief Judge




                                     5
